Citation Nr: 1048399	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected partial hemilaminectomy, L4-L5 right, 
sacralization of L5.  

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected right lower extremity sensory loss. 

4.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had periods of active duty from March 1977 to March 
1981, from February to June 1991, from June 1998 to October 2000, 
and from September 2001 to September 2002.  The Veteran also 
served in the Air Force Reserves.   

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2004, November 2005, March 2008, and October 2009 rating 
decisions of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi. 

In the March 2004 rating decision, among other claims, the RO 
denied service connection for migraines with aura; and, assigned 
a 20 percent disability evaluation for partial hemilaminectomy, 
L4-L5, effective October 2002.  The rating was decreased from a 
60 percent evaluation following the Veteran's release from active 
military service back in September 2002.  See 38 C.F.R. § 3.654.  
The March 2004 rating decision also denied service connection for 
an anxiety disorder, but in May 2005, the Veteran withdrew this 
claim from his appeal.  As the withdrawal was prior to 
certification of the case to the Board, that claim is no longer 
in appellate status.  

In November 2005, the RO granted the appealed issue of service 
connection for right lower extremity sensory loss associated with 
partial hemilaminectomy, L4-L5 which was evaluated as part of the 
back disability.  In October 2007 the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating; the Veteran appealed that rating.  In 
October 2008, the Veteran was awarded a 10 percent disability 
rating for bilateral hearing loss effective June 4, 2008.  As the 
award is not a complete grant of benefits, the issue remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
however, in November 2008, prior to certification of the appeal 
to the Board, the Veteran withdrew that issue.  Therefore, it is 
also no longer in appellate status.  

In March 2008, the RO granted the appealed issue of service 
connection for tinnitus, and assigned an initial rating of 10 
percent disabling effective from January 2007.  In an October 
2009 rating decision, the RO granted a separate 10 percent 
disability rating for the service connected right lower extremity 
sensory loss, effective from January 9, 2008.  The Veteran has 
submitted timely appeals for the aforementioned issues. 

In July 2010, the Veteran testified before the undersigned acting 
Veterans Law Judge at a videoconference hearing at the RO.  As 
will be discussed below, at a prehearing conference, at the July 
2010 videoconference hearing, and in a July 2010 statement in 
writing, the Veteran withdrew the issue of an increased rating 
for tinnitus.   

At the July 2010 video conference hearing at the RO, and also in 
August 2010, the Veteran submitted additional evidence in support 
of his claims on appeal, along with a waiver of consideration of 
the evidence by the RO.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  At the July 2010 videoconference hearing and in a July 2010 
writing, prior to the promulgation of a decision, the Veteran 
withdrew the claim for an increased rating for tinnitus.

2.  The Veteran had a diagnosis of migraine headaches prior to 
service and the weight of the competent and probative evidence of 
record establishes that the Veteran's pre-existing headache 
disability was, as likely as not, aggravated during service 
beyond its natural progression.  

3.  The partial hemilaminectomy, L4-L5 right, sacralization of L5 
has been productive of severe limitation of flexion of the lumbar 
spine during the entire appeal period, and has been productive of 
flexion of less than 30 degrees since September 26, 2003.  

4.  Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 12 
months requiring bed rest prescribed by a physician has not been 
demonstrated.  

5.  The right lower extremity sensory loss is productive of 
moderate incomplete paralysis of the sciatic nerve, but no more.  


CONCLUSIONS OF LAW

1.  The Veteran has withdrawn his appeal for the increased rating 
claim for tinnitus; the Board does not have jurisdiction to 
consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.204 (2010). 

2.  The Veteran's preexisting headaches were aggravated by his 
military service.  38 U.S.C.A. §§ 101, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2010).

3.  The criteria for a 40 percent rating, but not higher, for the 
Veteran's partial hemilaminectomy, L4-L5 right, sacralization of 
L5 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5294, 
5295 (2002 and 2003); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5236, 5237, 5242, 5243 (2010).


4.  The criteria for a 20 percent rating, but not higher, for 
right lower extremity sensory loss have been met.  38 U.S.C.A. §§ 
1155 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 
(2010); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5236, 5237, 5239, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

At a prehearing conference as well as in and in testimony, and in 
writing at a July 2010 videoconference, the Veteran withdrew the 
issue of a rating in excess of 10 percent for tinnitus.  A 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals 
withdrawn on record at a hearing are an exception to the 
requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).  

As the Veteran has withdrawn his appeal with respect to the 
increased rating claim for tinnitus, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction and the issue 
is dismissed.

II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory." Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record." Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the Veterans 
Court may conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular case. 
Id.

In this case, letters satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2002 
and June 2005.  The letters informed the Veteran of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that March 2006 and January 2007 letters complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  Further, the RO 
readjudicated or adjudicated the claims in an October 2007 SSOC 
and a May 2010 SOC.  See again Mayfield IV and Prickett.  So any 
arguable timing defect in the provision of that additional notice 
has been rectified.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records, private 
medical records and his personal statements in support of his 
claims.  All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 
(2009).  The RO arranged for VA compensation examinations in 
September 2009, for evaluation of the Veteran's back and right 
lower extremity sensory loss disorders, to include a neurological 
examination and a nexus opinion regarding the service connection 
for headaches claim.  As will be discussed subsequently, the 
claims are being granted, but not to the maximum disability 
rating available for the increased rating claims.  The Board is 
satisfied that VA has provided all assistance required by the 
VCAA and appellate review may proceed without prejudicing the 
Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, 
no further notice or assistance to him is required in developing 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)

III.  Service Connection for Headaches

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or a disease 
that was incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Stated somewhat differently, to establish his entitlement to 
service connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 C.F.R. § 
3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).

Here, the Veteran has the required diagnosis of migraine, a 
headache syndrome, as reported in the most recent VA neurological 
disorder in September 2009.  There is no disputing he has this 
claimed condition.  Consequently, the determinative issue is 
whether the Veteran's migraines or headaches are attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STR's, including his entrance physical examination 
reports for his several periods of active duty, are quiescent 
until a period of active duty service in September 1998.  In 
September 1998, the Veteran received treatment for tension 
headaches, with a report of similar symptoms in 1994.  Interim 
STR's are absent for any headache or migraine findings.  

During a period of active duty in August 2002, private medical 
records show that the Veteran received treatment for complaints 
of headaches along with physical symptoms such as impaired vision 
and numbness over the right side of his nose and around the right 
angle of his mouth.  An August 2002 consultation report notes 
that the Veteran had experienced similar symptoms on quite a few 
occasions since 1995.  He was reportedly diagnosed with migraine 
headaches in 1995 and was prescribed Midrin to be taken as 
needed, but he was not placed on any preventive medications.  The 
report then notes that in June 2002 the Veteran began to suffer 
intense headaches which were proceeded by seeing jagged colors 
and bright lights in the left half of his visual field, along 
with the same type of numbness and tingling involving the left 
face, arm, and leg.  The following day, the headache would 
progress to severe generalized pounding.  The Veteran was 
prescribed medication, and the diagnosis was migraine with aura.  
Air Force Reserve personnel records from January and February 
2003 report headache complaints and a history of migraines to 
August 2002.  Subsequent VA medical records show headache 
complaints and treatment.  

At a February 2007 VA neurological examination it was reported 
that the Veteran's migraines predated his service, but the 
Veteran wasn't actually treated for migraines until after his 
last period of active duty when his headaches became worse in 
2002.  The examiner later commented that medical records indicate 
the Veteran's headaches dated back to 1995.  It was stated by the 
physician that the Veteran indicated that his headaches increased 
with stress and that it was expected that the Veteran's active 
duty was pretty stressful, and the likely trigger during his last 
tour.  

In a September 2008 statement from a private neurologist, it was 
reported that per the Veteran and the records he had a history of 
mild headaches, that were exacerbated in August 2002 diagnosed as 
migraines with aura or complex headaches.  It was stated that 
active duty could have increased stress and anxiety which 
triggered the migraines becoming more regular than before.  It 
was summarized that severe stress and anxiety after the Veteran's 
December 2001 tour aggravated his migraine headaches with aura.  

In a September 2009 VA neurology examination, the previous 
examiner reported that the Veteran's claims folder was reviewed.  
The examiner opined that active duty and deployment was stressful 
and likely to increase headaches but they should resolve after 
active duty.  The VA physician stated that absent a head injury 
there was no reason service should have permanently aggravated 
the Veteran's migraine disorder.  It was also stated that the 
Veteran's service connected back pain and stress related to it 
could increase headache frequency.  The physician indicated that 
he was unable to estimate whether and to what degree his 
headaches might be increased above the normal course of the 
disease without resorting to speculation.  

The Veteran's STR's, to include any of his several entrance 
physical examination reports, are absent for any headache or 
migraine complaints or findings until an episode in 1998.  Then 
during service in August 2002 and thereafter in postservice 
records migraine headaches are clearly and consistently shown by 
the medical evidence.  

At this point, it is imperative to note that every veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  The 
presumption of soundness attaches only where there has been an 
induction examination during which the disability about which the 
veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  

In order to rebut the presumption of soundness in 38 U.S.C.A. § 
1111, VA must demonstrate by clear and unmistakable evidence both 
that the disease or injury in question existed prior to service 
and that it was not aggravated by service. VAOPGCPREC 3-2003 
(July 16, 2003).  The Veteran adamantly contends that his 
headaches began in August 2002 during a period of active duty.  
Notwithstanding the Veteran's assertions, and to the contrary, 
there is medical evidence that suggests the Veteran's headaches 
or migraines indeed preexisted service.  The record includes a 
post-service medical history of reported headaches to 1995; which 
is not during a period of active military service for the 
Veteran.  Further, there is also medical evidence in February 
2007 and September 2009 from a VA physician who had the 
opportunity to review the record on both occasions, and asserted 
that the Veteran's headaches preexisted service.  There is also a 
report from a private physician in September 2008 who also 
references past medical records as well as the Veteran's own 
report of mild headaches occurring prior to August 2002.  

Considering the foregoing evidence for rebutting this presumption 
of soundness, the Board finds clear and unmistakable evidence of 
pre-existing headaches or migraines.  It is noted though that 
clear and unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than that of "clear and unmistakable evidence.")  It is 
an "onerous" evidentiary standard, requiring that the 
preexistence of a condition and the non-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Here though, notwithstanding clear and unmistakable evidence of 
preexisting headaches or migraines, it is not undebateable that 
there was nonaggravation of the disorder during service.  The 
same VA examiner in February 2007 and September 2009, references 
no permanent exacerbation of the Veteran's headaches in relation 
to an absence of a head injury in service, but also opined first 
that stress during active duty was a trigger of the Veteran's 
headaches, and also potentially his service connected back pain.  
It is noted that service connection may also be granted for any 
disability which is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Moreover, in September 2008, the 
private neurologist indicated that the Veteran's severe stress 
and anxiety during service aggravated his migraine with aura 
disorder.  A pre-existing injury or disease will be considered to 
have been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

This overall competent medical evidence indicates that the pre 
existing migraines or headaches indeed exacerbated during 
service.  Although the private consultation report from August 
2002 notes that the Veteran had a history of migraine dating back 
to 1995, the symptoms reported by the Veteran beginning in June 
2002 include additional pain and other physical symptoms not 
necessarily associated with the pre-existing migraines 
experienced by the Veteran prior to June 2002.  The Veteran has 
testified to that end, and the Veteran is certainly competent to 
report what comes to him through his senses.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Certainly then, resolving all reasonable doubt in his favor, 
there is the required evidence of aggravation of the pre-existing 
condition during service beyond its natural progression.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Service connection for headaches is 
warranted on the basis of aggravation. 



IV.  An Increased Rating for Partial Hemilaminectomy, L4-L5 
Right, Sacralization of L5.

Preliminarily, it is noted that the Veteran's service-connected 
low back disability was previously assigned a 60 percent rating 
that was in effect from October 6, 2000 to September 26, 2001.  
The 60 percent rating was discontinued subject to his service 
deployment.  Upon service discharge, the Veteran's back was 
evaluated and a 20 percent rating for his back was assigned upon 
his return from active service, effective from October 01, 2002.  

As a result, regarding the rating claim for his partial 
hemilaminectomy, L4-L5 right, sacralization of L5disability, this 
claim does not involve a rating "reduction", which is subject to 
the provisions of 38 C.F.R. § 3.344.  Rather, the Veteran's award 
was discontinued when he returned to active duty, and 
compensation is authorized based upon the degree of disability 
found to exist at the time the award is resumed.  See 38 C.F.R. § 
3.654.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings." 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) (staged ratings may be assigned 
during the appeal of any increased rating claim).  

As indicated previously, the Veteran's service-connected partial 
hemilaminectomy, L4-L5 right, sacralization of L5 is presently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2010).  
The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

For neurological manifestations, the appropriate diagnostic code 
for incomplete paralysis of the sciatic nerve is Diagnostic Code 
8520, and a separate 10 percent rating has been established for 
service-connected incomplete sensory loss of the right lower leg.  
The adequacy of that rating is addressed later in the decision. 

It is important to note that the Veteran's initial claim for an 
increase for his partial hemilaminectomy, L4-L5 right, 
sacralization of L5 disability was received in November 2002.  
During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 26, 
2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change.  
The most favorable regulation will be applied after the date of 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000). 

As a result, the Board must evaluate the Veteran's service 
connected hemilaminectomy disorder under multiple diagnostic 
codes to determine if there is any basis to increase the assigned 
rating.  Such evaluations involve consideration of the level of 
impairment of a Veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment of 
the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2010). 

In SOC's and SSOC's included in the record, the RO considered and 
then notified the Veteran of both the old and the new versions of 
the relevant criteria.  Therefore, the Board's following decision 
results in no prejudice to the Veteran in terms of lack of notice 
of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to September 26, 2003, a 20 percent rating was warranted 
for moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Also prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was also 
warranted when only some of these symptoms were present if there 
was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2002).  

Alternatively, DC 5285 under the old regulatory scheme provided 
for a 100 percent rating when there was a fracture of the 
vertebra with cord involvement, resulting in a bedridden state or 
requiring long leg braces.  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A rating 
of 20 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
least four weeks but less than six weeks during the past 12 
months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
Because these revisions were made effective in September 2002, 
during which time the Veteran was still on active duty, the 
criteria in effect prior to that date are not applicable to the 
instant appeal.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were again revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral 
strain), 5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (DC 5243), 
permits rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 
5243 (2010).

As referenced previously, the September 2003 regulation revisions 
set forth a General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (2010).  

Factual Background

At a November 2002 VA medical examination, the Veteran complained 
of chronic radiating back pain with exacerbations once per month 
that made him bedridden for 1 to 3 days.  Range of motion studies 
of the back revealed 20 degrees flexion and 10 degrees in all 
other planes of motion.  At a VA examination in August 2003, 
flexion was to 35 degrees, extension to 25 degrees, right lateral 
bending was 20 degrees and left lateral bending was 20 degrees.  
The diagnosis included degenerative disc disease L4-S1 and 
retrolisthesis, L4-S1 secondary to the disc disease.  

An October 2004 magnetic resonance imaging (MRI) of the lumbar 
spine revealed no clear evidence of nerve root impingement, 
although it was noted that the L5-S1 disc space was totally 
collapsed.  An April 2005 private treatment record suggested that 
epidural injections may help the Veteran's radiculitis-type 
symptoms.  

At a VA medical examination of the spine in January 2007 
continued back pain complaints were reported.  There was 
limitation of motion of the lumbar spine, most prevalently in 
forward flexion.  Forward flexion was from 0-35 degrees and 
extension was from 0-15 degrees.  

A June 2007 memo from a private chiropractor notes flexion with 
increased pain from 20 degrees in all directions.  Muscular 
spasms were noted, mostly on the right side.  The Veteran walked 
with an abnormal gait and bent posture.

A private EMG study from February 2008 noted widespread chronic 
denervation in multiple dermatomal territories from L4-S1.  

A private outpatient rehabilitation therapy progress report from 
June 2008 shows that the Veteran received 16 therapy sessions 
between April and June 2008, and that his lumbar spine flexion 
was measured at less than 30 degrees when considering pain on 
motion.  

In a June 2008 VA medical examination of the spine, the Veteran 
reported grade 2 to 3 low back pain with daily lumbar muscle 
spasms.  He had flare-ups of severe back pain one to three times 
per month, pain relieved with medication.  The Veteran reported 
that his occupation was as a teacher, and that he missed work 
approximately two days per month due to back problems.  He 
reportedly did not use any ambulatory devices, and last used a 
wheelchair one year previously.  The Veteran approximated that he 
had had 63 days of bed rest in the past 10 months, each lasting 
12 to 24 hours.  Range of motion studies revealed (flexion) was 0 
to 50 degrees with pain.  Other planes of motion were 0 to 15 
degrees.  The diagnosis was service connected partial 
hemilaminectomy at L4-L5 on the right discectomy and 
sacralization of L-5; L5-S1 disc herniation.  

In February 2009 the Veteran's employment time and attendance 
records from 2007 and 2008 were received that detail numerous 
missed days from work attributed to back disability.  

In a March 2009 statement from a private neurologist, primarily 
addressing the Veteran's radiculopathy pathology, but also 
discussing his lumbar spine, it was reported that the Veteran 
experienced incapacitation and he had been orally prescribed to 
bedrest as he needs when back pain flares.  The private doctor 
specifically noted that the Veteran's forward flexion of his 
lumbar spine was less than 30 degrees, that the Veteran 
experienced continuous muscle spasms, and that the Veteran had 
confirmed radiculopathy with pain radiating down his right leg 
with slight foot drop, decreased reflexes and decreased strength 
on the right side.  

A VA medical examination of the spine was performed in September 
2009.  The Veteran's chronic back pain complaints were reported.  
It was stated that the Veteran had maintained meticulous notes on 
the subject of prescribed bedrest.  The Veteran reported he had 
had 110 days of bedrest in the past year.  He reported 60 days of 
prescribed bedrest in the past 60 days due to his back condition.  
The Veteran indicated that he had been told by 2 different 
physicians to go home to bed as needed.  He reportedly received 
ongoing treatment for chronic back pain that had progressively 
worsened, with a pain level of 5-7 with up to 8-9 with flare-ups 
2-3 times per month.  The back pain flare-ups with minimal 
provocation, and prolonged sitting or standing caused back pain.  
The Veteran was employed fulltime as a teacher at a prison.  He 
reported that he missed 24 days from work from July 2008 to July 
2009 due to back pain.  

The physical examination revealed range of motion studies of the 
lumbar spine that showed 5 to 40 degrees flexion; extension was 
to 5 degrees; lateral bending from 0 to 10 degrees; and right and 
left lateral motion from 0 to 20 degrees.  He reported pain 
throughout all motion testing.  There was no additional 
limitation of motion after repetitive motion.  The diagnostic 
impression was service connected partial laminectomy at L4-5 on 
the right with discectomy and sacralization of L5; L5-S1 disc 
herniation.  

Analysis

It has not been contended nor shown by medical evidence that the 
Veteran has a vertebral fracture (5285); complete bony fixation 
of the spine (DC 5286), or ankylosis of the lumbar spine (DC 
5289) or ( General rating formula for diseases and injuries of 
the spine).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable.  

However, it is clear from the record that the Veteran has severe 
flexion of the lumbar spine.  Both VA examination reports and 
private treatment records and memorandum from private examiners 
overwhelmingly suggest that the Veteran's lumbar flexion more 
nearly approximates that of less than 30 degrees on average.  
Although some VA examiner's noted the flexion to be 35, and as 
high as 50, most of the records indicate flexion in the mid 20's 
to low 30's.  Resolving all doubt in the Veteran's favor, the 
criteria for the assignment of a 40 percent rating based on 
severe limitation of motion of the lumbar spine are more nearly 
approximated, based on the old criteria in effect prior to 
September 2003, and based on the General Rating Formula in effect 
since September 2003.  

A rating higher than 40 percent is not for assignment in this 
case.  To warrant a rating in excess of 40 percent under the old 
criteria in effect between November 2002 (the date of claim) and 
September 2003, ankylosis of the spine must be demonstrated.  
Because the Veteran has at least some movement at all levels of 
the spine, ankylosis is not demonstrated.  The Board is aware 
that the Veteran's private doctor, J. Maksi, M.D. reported in a 
March 2009 memorandum that the Veteran did have ankylosis of the 
thoracic lumbar spine; however, even if this was so, there is no 
indication that any such ankylosis is unfavorable, or that it is 
equivalent of complete bony fixation of the spine, either of 
which is necessary to warrant the assignment of a rating in 
excess of 40 percent on the basis of ankylosis under the old and 
revised regulations.  

Similarly, with respect to the Veteran's lumbar disability, as 
mentioned previously, a relevant rating criteria to evaluate his 
disability is the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes38 C.F.R. § 4.71a  (2010).  Again 
under that code, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.

The medical data clearly shows the Veteran has substantial lumbar 
pathology to include chronic pain objectively shown in limited 
motion of the lumbar spine with demonstrated pain on motion.  The 
clinical data also reveals the Veteran's own accounts of chronic 
back pain with flare-ups and apparent incapacitating episodes.  
Most recently, the Veteran in detailed notation according to a VA 
clinician reported 110 days of bedrest in the past year.  The 
Veteran's calculations for his bed rest and incapacitating 
episodes or flare-ups appears consistent, and also credible since 
a private physician has confirmed his incapacitation at times due 
to flare-ups with oral prescription for bedrest by another 
physician.  The Veteran submitted time and attendance records 
from his employment in support of days missed from work due to 
back problems.  What is lacking, though, is the actual 
notification from the physician's who prescribed the bed rest.  
The record notes only that the doctors encouraged bed rest as 
needed and that the Veteran put himself on bed rest as needed, 
based on these suggestions from his doctors.  However, the actual 
bed rest orders have never been established.  Thus, it is not 
possible to establish that the Veteran actually had 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least 6 weeks during a twelve month period 
during this appeal.  The regulations very clearly state that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010)  

Based on the foregoing, the Veteran's partial hemilaminectomy, 
L4-L5 right, sacralization of L5 is productive of an overall 
disability picture that more nearly approximates that of severe 
limitation of motion, with flexion limited to less than 30 
degrees, on average.  In light of the foregoing, the criteria for 
the assignment of a 40 percent rating are met under 38 C.F.R. § 
4.71a, Diagnostic Code 5292, and pursuant to the General Rating 
Formula for diseases of the Spine that became effective as of 
September 2003.  A rating in excess of 40 percent is not for 
assignment because neither vertebra facture, bony fixation nor 
ankylosis has been shown.  Likewise, although the Veteran reports 
that he suffers from at least 6 weeks per year of incapacitating 
episodes of intervertebral disc syndrome requiring bed rest, he 
has not provided any evidence to show that the required bed rest 
has come from his physicians.  There is no doubt the Veteran's 
physicians have encouraged bed rest as needed, and the Veteran 
has made clear that he has determined a need for bed rest on 
numerous occasions throughout the years, but there is no actual 
documentation showing physician-ordered bed rest totaling 6 weeks 
in a twelve month period.  

As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), there is no basis on the evidence 
of record that would substantiate higher ratings based on such 
criteria.  Indeed there is medical evidence of flare-ups and pain 
on motion of the Veteran's lumbar spine.  However, again there is 
no medical evidence to show that pain or flare-ups of pain, 
supported by objective findings, results in additional limitation 
of motion of the lumbar spine that would equate to a higher 
rating for any spine disability under either the old or new 
regulations, including vertebral fracture (DC5285), (complete 
bony fixation of the spine (DC 5286), or ankylosis of the lumbar 
spine including (DC 5289) or ( General rating formula for 
diseases and injuries of the spine)).  Further, there is no 
evidence of fatigue, weakness, incoordination or any other 
relevant symptom or sign that results in such additional loss of 
motion of the lumbar spine for a higher disability evaluation.  

Resolving all doubt in the Veteran's favor, the criteria for the 
assignment of a 40 percent rating, but no higher, for the 
Veteran's service-connected partial hemilaminectomy, L4-L5 right, 
sacralization of L5 have been met; throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration 

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for a 
particular disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  He has severe limitation of 
motion of the lumbar spine due to pain, which can result in 
episodes of severe pain that has interfered with his employment, 
yet he has remained employed.  These symptoms are specifically 
contemplated by the rating criteria as found in the schedule.  
The competent evidence does not show that the disability requires 
frequent hospitalizations or otherwise produces impairment 
unrecognized by the schedule.  Thus, the Veteran's disability 
picture is contemplated by the rating schedule, and the newly 
assigned schedular evaluation of 40 percent is adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not necessary.  

V.  An Increased Rating for Right Lower Extremity Sensory Loss 

The Veteran's radiculopathy, left lower extremity, is rated 10 
percent disabling 38 C.F.R. § 4.124a, DC 8520.  This is from an 
initial rating assigned with the grant of service connection for 
the disability.  Since the Veteran appealed the initial ratings 
assigned, the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.   Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree. In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  
Diagnostic Code 8520 provides that mild incomplete paralysis is 
rated 10 percent disabling; moderate incomplete paralysis is 
rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe incomplete 
paralysis, with marked muscular atrophy, is rated 60 percent 
disabling.  Complete paralysis of the sciatic nerve, the foot 
dangles and drops, no active movement possible of muscles below 
the knee, flexion of knee weakened or (very rarely) lost, is 
rated 80 percent disabling.

VA and private VA medical records from early 2007 show the 
Veteran reported right leg radiculopathy associated with lumbar 
spine disc disease.  He complained of pain on the right leg 
radiating from the buttock to the foot with right side weakness 
and numbness in the right toe.  Physical examination findings 
reported decreased sensation in the right L4 and S1 distribution.  
Private neurological records through mid 2008 show treatment for 
ongoing right leg radicular symptoms including parasthesia.  

In a June 2008 VA neurological examination, the Veteran's right 
leg pain, weakness, and radicular symptoms were reported.  The 
Veteran's gait was described as antalgic.  There was reduced 
right quadriceps strength and slight atrophy compared to the left 
leg.  Sensation on the right was diminished and reflexes were 
described as trace.  The diagnostic assessment was mild to 
moderate sensory loss in the right L4- L5, and S1 root 
distributions; mild to moderate weakness right L4- L5, and S1 
inervated muscles.  

In a March 2009 private neurological examination report, it was 
stated that the Veteran continue with active radiculopathy.  The 
Veteran had resulting muscular pain, weakness, numbness, 
difficulty controlling specific muscles in the right leg, hip, 
foot, and toes.  He had a chronically numb right toe.  

A VA neurological examination was performed in September 2009.  
It was stated that EMG studies in the past year had revealed 
widespread denervation changes L4-S1.  The Veteran reported 
numbness from the back of the right calf to the right foot sole 
and right great toe.  Weakness in the entire right leg was 
reported.  On Physical examination, the gait was described as 
normal.  Motor strength was 5/5 on the right with give way due to 
pain.  There was decreased sensation in the right leg for 
temperature, vibration and pin prick.  Reflexes were 1-2.  It was 
reported that the Veteran had mild incomplete sensory loss in the 
right L5 dermatome related to lumbar disc disease.   

Analysis

The medical evidence shows that the Veteran has continued 
complaints of radiating right leg pain reaching from the right 
buttock to the great toe.  In addition to his pain symptoms, 
there is objective medical evidence of decreased sensation, 
absent or at least diminished right leg reflexes, along with 
right thigh atrophy.  The Board is aware that in the most recent 
2009 VA medical examination, an examiner described the severity 
of the Veteran's right leg disability as mild incomplete sensory 
loss.  It is also important to note that the Veteran has multiple 
right leg neurological symptoms to include pain and sensory 
reflex deficits.  While mild pathology has been reported, most 
recently back in 2008 a VA neurologist reported mild to moderate 
sensory loss of the right leg.  Moreover, atrophy of the right 
leg was noted on examination.  

At his hearing, the Veteran testified as to the severity of his 
symptoms involving his right lower extremity.  The Veteran 
testified that his right foot has become completely numb and at 
times he is unable to use the foot.  The Veteran explained that 
sometimes when he drives he has to use his left foot instead of 
his right foot to depress the accelerator and the brake because 
he has no feeling in his right foot.

In essence, the Veteran paints a more severe picture of his right 
lower extremity sensory loss and weakness, compared to the VA 
examiner.  The VA examiner has determined that the Veteran's 
neurological disability is mild to moderate.  However, based on 
the Veteran's testimony, the Board resolves all doubt in the 
Veteran's favor and finds that the service-connected right lower 
extremity sensory loss more nearly approximates that of moderate 
incomplete paralysis.  Thus, the Veteran's right lower extremity 
sensory loss warrants a rating of 20 percent, but not higher, 
under DC 8520, for moderate incomplete paralysis of the sciatic 
nerve.  The right lower extremity sensory loss is not shown by 
the medical evidence to equate to moderately severe incomplete 
paralysis of the sciatic nerve under DC 8520.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, Hart.  The weight of the competent and 
credible evidence demonstrates that a 20 percent rating, but no 
more, for the Veteran's right lower extremity sensory loss has 
been warranted during the entire appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's right lower extremity 
sensory loss, but, findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
right lower extremity sensory loss has required frequent periods 
of hospitalization or has produced marked interference with the 
Veteran's employment, as noted previously.  Therefore, referral 
for consideration of the assignment of an extraschedular rating 
is not warranted.

	(CONTINUED ON NEXT PAGE)










ORDER

The claim for an initial rating in excess of 10 percent for 
tinnitus is dismissed.  

Service connection for headaches is granted.  

A 40 percent rating for partial hemilaminectomy, L4-L5 right, 
sacralization of L5 is granted, subject to the applicable law and 
regulations governing the award of monetary benefits.  

A 20 percent rating for right lower extremity sensory loss is 
granted, subject to the applicable law and regulations governing 
the award of monetary benefits 



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


